Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 03/29/2019. Claims 1 through 20 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statement submitted on 03/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassow et al US 20130255426 A1 in view of Shimakawa et al US 20190051049 A1 (hereinafter referred to as “Kassow” and “Shimakawa”).
Regarding claim 1, Kassow discloses a control device for controlling a robot (Fig 7(a), 11(a)), comprising: a processor that is configured to execute computer- executable instructions so as to control a robot(See Kassow para [0025] “According to a specific embodiment of the invention, the robot can be programmed and controlled from a standard personal computer running for instance a Windows program.”), wherein the processor is configured to: display a first edit screen on which an operation sequence of the robot can be edited by selecting images (See Kassow Fig. 10(b), Fig. 11(a), and Fig. 11(b)) representing one or more operations (See Kassow para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”) among images representing a plurality of operations and arranging the images on a screen (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”),
	…
	and control the robot based on the operation sequence edited via at least one of the first edit screen (See Kassow, FIG. 15) … 
	wherein the operation sequence is displayed as the arrangement of operations selected via the first display (see Kassow fig. 10(a) and para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 
	Kassow does not teach a second edit screen on which the operation sequence expressed in a programming language, which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen;
However, Shimakawa teaches a second edit screen (See Shimakawa, FIG. 10, 381) on which the operation sequence expressed in a programming language (See Shimakawa, FIG. 10, 381), which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen(See Shimakawa FIG. 10, 381 and para[0067] “The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages.” And para [0085] “The program editing unit 34 includes a PLC program editor 32, a robot program editor 33, and a command extraction unit 36. The PLC program editor 32 and the robot program editor 33 respectively correspond to editor programs for editing (changing, adding, deleting, or the like) the robot program 381 and the PLC program 371 in response to a user input received by the controller 10 via the input receiver 11. Also, the program editing unit 34 reads the robot program 381 and the PLC program 371 from the storage and outputs the read programs to the display controller 15. In Embodiment 1, the robot program 381 and the PLC program 371 are source programs and displayed, for example, in text data. The command extraction unit 36 creates the motion command DB 361.” And para[0088] “Furthermore, at the same time, the program display controller 17 generates display control data used to display a plurality of commands indicated by data of the robot program 381 and the PLC program 371 from the program editing unit 34 on the display 38 and outputs the generated display control data to the display driver 39. [0089] Thus, an image used to draw a behavior of the robot 300, an image used to draw a behavior of the stage 400, an image used to display a plurality of commands of the robot program 381, and an image used to display a plurality of commands of the PLC program 371 are displayed on the same screen of the display 38 at the same time.”).
As a result, Kassow discloses a robot control device configured to display a first edit screen in order to edit operation sequences of a robot, while Shimakawa teaches a second edit screen, which displays a programming language that can be edited for a desired operation sequence. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
Regarding claim 2, Kassow in combination with Shimakawa discloses the control device according to claim 1 and as addressed above in the rejection of claim 1, Kassow further teaches wherein the processor is configured to display the first edit screen on which the operation sequence of the robot can be edited by selecting an operation group including one or more operations and arranging the operation group on the screen, on the display (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”).
Regarding claim 3, Kassow in combination with Shimakawa discloses the control device according to claim 2 and as addressed above in the rejection of claim 2, Kassow further teaches wherein the processor is configured to: display the first edit screen on which properties of the operations can be set and properties of the operation group can be set, on the display as the first edit screen, and
Automatically set the properties of the operations included in the operation group in accordance with the properties set for the operation group. (See Kassow para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 shown in FIG. 10(a) will appear. By pressing the position icon 35, the position/orientation assumed by different portions of the robot can be specified. Thus, by pressing icon 32 (tool position), the position of the tool in space at the pick-up point can be specified and by pressing icon 33 (tool orientation), the orientation of the tool at this point can be specified. The angular orientation (.alpha., .beta., . . . ) of each of the robot joints can be specified if desired by pressing icon 34 (joints). In the example shown in FIG. 10(a), the joint icon 34 has been pressed resulting in the angular orientation adjustment means indicated by reference numerals 37, 38, 39, 40, 41 and 42 corresponding to each of the joints of the robot. Furthermore, the event triggering the operation of the tool can be specified by pressing the trigger icon 36 as described below in connection with FIG. 12.”)
Regarding claim 4, Kassow in combination with Shimakawa discloses the control device according to claim 1 and as addressed above in the rejection of claim 1, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen (Kassow, Fig 10(a) and 10(b), items 35 and 36). The figures 10(a) and 10(b) as mentioned in Kassow show different files such as items 35 and 36 pertaining to the operation that takes place.  
Regarding claim 5, Kassow in combination with Shimakawa discloses the control device according to claim 2 and as addressed above in the rejection of claim 2, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen. (Kassow, Fig 10(a) and 10(b), items 35 and 36). The figures 10(a) and 10(b) as mentioned in Kassow show different files such as items 35 and 36 pertaining to the operation that takes place.  
Regarding claim 6, Kassow in combination with Shimakawa discloses the control device according to claim 4 and as addressed above in the rejection of claim 4, Kassow in combination with Shimakawa teaches wherein the processor is configured to: display the first edit screen including the image on the display by referring to first information which is stored in a first storage (See Kassow para [0031] “The present invention furthermore relates to a method for programming a robot according to the invention, a database for storing information relating to programming and operation of a robot and to a joint for use in a robot according to the invention. It is, however, understood that the method, database and joint according to the invention may also find application either together or separately in connection with other robots.”) and in which the operation and the image representing the operation on the first edit screen are correlated with each other (See Kassow, Fig 10(a) and 10(b)),
	…
	Kassow does not teach convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other,
	And display the second edit screen including the expression in the programming language representing the operation on the display based on the program file.
	However, Shimakawa teaches convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other (See Shimakawa Fig. 14, 15, item 381, item E4, and para[0068] Every time each command of the groups of commands 381A and 371A of the PLC emulator 260 is executed on the basis of input data 144 of the shared memory 12A, the above-described instruction value for the servomotor is generated and is stored in the shared memory 12A as output data 145 and see Shimakawa para [0067] The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages and para [0146]). Figure 14 shows the area E4, which could be interpreted as the first edit screen displaying a range of operations, which is correlated to the operations being executed in 381 area E2 in figure 14. 
	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file (See Shimakawa, Fig. 14 item E4, Fig .10 and Fig 11, para [0067], and para [0068] above).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second storage and a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
Regarding claim 7, Kassow in combination with Shimakawa discloses the control device according to claim 5 and as addressed above in the rejection of claim 5, Kassow in combination with Shimakawa teaches wherein the processor is configured to: display the first edit screen including the image on the display by referring to first information which is stored in a first storage (See Kassow para [0031] “The present invention furthermore relates to a method for programming a robot according to the invention, a database for storing information relating to programming and operation of a robot and to a joint for use in a robot according to the invention. It is, however, understood that the method, database and joint according to the invention may also find application either together or separately in connection with other robots.”) and in which the operation and the image representing the operation on the first edit screen are correlated with each other (See Kassow, Fig 10(a) and 10(b)),
	…
	Kassow does not teach convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other,
	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file.
	However, Shimakawa teaches convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other (See Shimakawa FIG. 14, item E4, item 381, and para[0068] Every time each command of the groups of commands 381A and 371A of the PLC emulator 260 is executed on the basis of input data 144 of the shared memory 12A, the above-described instruction value for the servomotor is generated and is stored in the shared memory 12A as output data 145 and see Shimakawa para [0067] The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages and para [0146] “FIG. 14 illustrates a case in which both of the PLC program 371 and the robot program 381 are selected from the area E4, but only the robot program 381 is selected from the list of the area E4 in FIG. 15. As illustrated in FIG. 15, the screen of the display 38 includes the area E2 in which the robot program 381 is displayed and the area E3 in which images indicating behaviors of the robot and the slider are displayed, and the area E1 in which the PLC program 371 is displayed is omitted. In this case, the PLC emulator 260 executes the command group 381A of the robot command and the command group 371A of the PLC program 371 even if the PLC program 371 is not displayed. Images in which the behavior of the slider and the behavior of the robot are drawn are displayed in the area E3, and the above-described polygon PN and command CM2 are displayed when “interference” is detected.”). Figure 14 shows the area E4, which could be interpreted as the first edit screen displaying a range of operations, which is correlated to the operations being executed in 381 area E2 in figure 14. 

	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file (See Shimakawa, , Fig. 14 item E4, Fig .10 and Fig 11 and para [0067] and para [0068] above).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second storage and a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
	Regarding claim 8, Kassow discloses a processor that is configured to execute computer- executable instructions so as to control the robot (See Kassow para [0025] “According to a specific embodiment of the invention, the robot can be programmed and controlled from a standard personal computer running for instance a Windows program.”),
	wherein the processor is configured to:
display a first edit screen on which an operation sequence of the robot can be edited by selecting images (See Kassow Fig. 10(b), Fig. 11(a), and Fig. 11(b)) representing one or more operations (See Kassow para [0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”) among images representing a plurality of operations and arranging the images on a screen (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”),
	…
	and control the robot based on the operation sequence edited via at least one of the first edit screen (See Kassow, FIG. 15)…
	Wherein the operation sequence is displayed as the arrangement of operations selected via the first display (see Kassow fig. 10(a) and para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 shown in FIG. 10(a) will appear. By pressing the position icon 35, the position/orientation assumed by different portions of the robot can be specified. Thus, by pressing icon 32 (tool position), the position of the tool in space at the pick-up point can be specified and by pressing icon 33 (tool orientation), the orientation of the tool at this point can be specified. The angular orientation (.alpha. .beta.) of each of the robot joints can be specified if desired by pressing icon 34 (joints). In the example shown in FIG. 10(a), the joint icon 34 has been pressed resulting in the angular orientation adjustment means indicated by reference numerals 37, 38, 39, 40, 41 and 42 corresponding to each of the joints of the robot. Furthermore, the event triggering the operation of the tool can be specified by pressing the trigger icon 36 as described below in connection with FIG. 12.”).
	Kassow does not teach a second edit screen on which the operation sequence expressed in a programming language, which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen;
However, Shimakawa teaches  a second edit screen (See Shimakawa, FIG. 10, 381) on which the operation sequence expressed in a programming language (See Shimakawa, FIG. 10, 381), which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen(See Shimakawa para[0067] “The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages.” And para [0085] “The program editing unit 34 includes a PLC program editor 32, a robot program editor 33, and a command extraction unit 36. The PLC program editor 32 and the robot program editor 33 respectively correspond to editor programs for editing (changing, adding, deleting, or the like) the robot program 381 and the PLC program 371 in response to a user input received by the controller 10 via the input receiver 11. Also, the program editing unit 34 reads the robot program 381 and the PLC program 371 from the storage and outputs the read programs to the display controller 15. In Embodiment 1, the robot program 381 and the PLC program 371 are source programs and displayed, for example, in text data. The command extraction unit 36 creates the motion command DB 361.” And para[0088] “Furthermore, at the same time, the program display controller 17 generates display control data used to display a plurality of commands indicated by data of the robot program 381 and the PLC program 371 from the program editing unit 34 on the display 38 and outputs the generated display control data to the display driver 39. [0089] Thus, an image used to draw a behavior of the robot 300, an image used to draw a behavior of the stage 400, an image used to display a plurality of commands of the robot program 381, and an image used to display a plurality of commands of the PLC program 371 are displayed on the same screen of the display 38 at the same time.”).
As a result, Kassow discloses a robot control device configured to display a first edit screen in order to edit operation sequences of a robot, while Shimakawa teaches a second edit screen, which displays a programming language that can be edited for a desired operation sequence. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
Regarding claim 9, Kassow in combination with Shimakawa discloses the control device according to claim 8 and as addressed above in the rejection of claim 8, Kassow further teaches wherein the processor is configured to display the first edit screen on which the operation sequence of the robot can be edited by selecting an operation group including one or more operations and arranging the operation group on the screen, on the display (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”).
Regarding claim 10, Kassow in combination with Shimakawa discloses the control device according to claim 9 and as addressed above in the rejection of claim 9, Kassow further teaches wherein the processor is configured to: display the first edit screen on which properties of the operations can be set and properties of the operation group can be set, on the display as the first edit screen, and
automatically set the properties of the operations included in the operation group in accordance with the properties set for the operation group. (See Kassow para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 shown in FIG. 10(a) will appear. By pressing the position icon 35, the position/orientation assumed by different portions of the robot can be specified. Thus, by pressing icon 32 (tool position), the position of the tool in space at the pick-up point can be specified and by pressing icon 33 (tool orientation), the orientation of the tool at this point can be specified. The angular orientation (.alpha., .beta., . . . ) of each of the robot joints can be specified if desired by pressing icon 34 (joints). In the example shown in FIG. 10(a), the joint icon 34 has been pressed resulting in the angular orientation adjustment means indicated by reference numerals 37, 38, 39, 40, 41 and 42 corresponding to each of the joints of the robot. Furthermore, the event triggering the operation of the tool can be specified by pressing the trigger icon 36 as described below in connection with FIG. 12.”)
Regarding claim 11, Kassow in combination with Shimakawa discloses the control device according to claim 8 and as addressed above in the rejection of claim 8, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen (Kassow, Fig 10(a) and 10(b), items 35 and 36). The figures 10(a) and 10(b) as mentioned in Kassow show different files such as items 35 and 36 pertaining to the operation that takes place.  

Regarding claim 12, Kassow in combination with Shimakawa discloses the control device according to claim 9 and as addressed above in the rejection of claim 9, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen (Kassow, Fig 10(a) and 10(b), items 35 and 36). The figures 10(a) and 10(b) as mentioned in Kassow show different files such as items 35 and 36 pertaining to the operation that takes place.  
Regarding claim 13, Kassow in combination with Shimakawa discloses the control device according to claim 11 and as addressed above in the rejection of claim 11, Kassow in combination with Shimakawa teaches wherein the processor is configured to: display the first edit screen including the image on the display by referring to first information which is stored in a first storage (See Kassow para [0031] “The present invention furthermore relates to a method for programming a robot according to the invention, a database for storing information relating to programming and operation of a robot and to a joint for use in a robot according to the invention. It is, however, understood that the method, database and joint according to the invention may also find application either together or separately in connection with other robots.”) and in which the operation and the image representing the operation on the first edit screen are correlated with each other (See Kassow, Fig 10(a) and 10(b)),
…
	Kassow does not teach convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other,
	And display the second edit screen including the expression in the programming language representing the operation on the display based on the program file.
	However, Shimakawa teaches convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other (See Shimakawa Fig. 14 item E4, para [0068] Every time each command of the groups of commands 381A and 371A of the PLC emulator 260 is executed on the basis of input data 144 of the shared memory 12A, the above-described instruction value for the servomotor is generated and is stored in the shared memory 12A as output data 145 and see Shimakawa para [0067] The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages and para [0146]). Figure 14 shows the area E4, which could be interpreted as the first edit screen displaying a range of operations, which is correlated to the operations being executed in 381 area E2 in figure 14. 
	And display the second edit screen including the expression in the programming language representing the operation on the display based on the program file (See Shimakawa, Fig. 14 item E4, Fig .10 and Fig 11, para [0067], and para [0068] above).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second storage and a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
	Regarding claim 14, Kassow discloses a robot (See Kassow Abstract); and a control device (See Kassow Abstract) that comprises a processor that is configured to execute computer- executable instructions so as to control the robot; (See Kassow para [0025] “According to a specific embodiment of the invention, the robot can be programmed and controlled from a standard personal computer running for instance a Windows program.”),
	wherein the processor is configured to:
display a first edit screen on which an operation sequence of the robot can be edited by selecting images (See Kassow Fig. 10(b), Fig. 11(a), and Fig. 11(b)) representing one or more operations (See Kassow para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”) among images representing a plurality of operations and arranging the images on a screen (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”),
	…
	and control the robot based on the operation sequence edited via at least one of the first edit screen (See Kassow, FIG. 15)…
	Wherein the operation sequence is displayed as the arrangement of operations selected via the first display (see Kassow fig. 10(a) and para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 shown in FIG. 10(a) will appear. By pressing the position icon 35, the position/orientation assumed by different portions of the robot can be specified. Thus, by pressing icon 32 (tool position), the position of the tool in space at the pick-up point can be specified and by pressing icon 33 (tool orientation), the orientation of the tool at this point can be specified. The angular orientation (.alpha. .beta.) of each of the robot joints can be specified if desired by pressing icon 34 (joints). In the example shown in FIG. 10(a), the joint icon 34 has been pressed resulting in the angular orientation adjustment means indicated by reference numerals 37, 38, 39, 40, 41 and 42 corresponding to each of the joints of the robot. Furthermore, the event triggering the operation of the tool can be specified by pressing the trigger icon 36 as described below in connection with FIG. 12.”).
	Kassow does not teach a second edit screen on which the operation sequence expressed in a programming language, which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen;
However, Shimakawa teaches  a second edit screen (See Shimakawa, FIG. 10, 381) on which the operation sequence expressed in a programming language (See Shimakawa, FIG. 10, 381), which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display … and the second edit screen(See Shimakawa para[0067] “The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages.” And para [0085] “The program editing unit 34 includes a PLC program editor 32, a robot program editor 33, and a command extraction unit 36. The PLC program editor 32 and the robot program editor 33 respectively correspond to editor programs for editing (changing, adding, deleting, or the like) the robot program 381 and the PLC program 371 in response to a user input received by the controller 10 via the input receiver 11. Also, the program editing unit 34 reads the robot program 381 and the PLC program 371 from the storage and outputs the read programs to the display controller 15. In Embodiment 1, the robot program 381 and the PLC program 371 are source programs and displayed, for example, in text data. The command extraction unit 36 creates the motion command DB 361.” And para[0088] “Furthermore, at the same time, the program display controller 17 generates display control data used to display a plurality of commands indicated by data of the robot program 381 and the PLC program 371 from the program editing unit 34 on the display 38 and outputs the generated display control data to the display driver 39. [0089] Thus, an image used to draw a behavior of the robot 300, an image used to draw a behavior of the stage 400, an image used to display a plurality of commands of the robot program 381, and an image used to display a plurality of commands of the PLC program 371 are displayed on the same screen of the display 38 at the same time.”).
As a result, Kassow discloses a robot control device configured to display a first edit screen in order to edit operation sequences of a robot, while Shimakawa teaches a second edit screen, which displays a programming language that can be edited for a desired operation sequence. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
	Regarding claim 15, Kassow in combination with Shimakawa discloses the control device according to claim 14 and as addressed above in the rejection of claim 14, Kassow further teaches wherein the processor is configured to display the first edit screen on which the operation sequence of the robot can be edited by selecting an operation group including one or more operations and arranging the operation group on the screen, on the display (See Kassow Figs 15 and 16 and para[0104] “The following series of figures again relate to a pick-and-place operation, but it is understood that numerous other operations could also be programmed using this embodiment of a wizard according to the invention. The kind of operation is specified on the menu portion 62, in the shown example comprising two operations: (1) place and (2) pick and place. The latter is chosen as mentioned.”).
Regarding claim 16, Kassow in combination with Shimakawa discloses the control device according to claim 15 and as addressed above in the rejection of claim 15, Kassow further teaches wherein the processor is configured to: display the first edit screen on which properties of the operations can be set and properties of the operation group can be set, on the display as the first edit screen, and
automatically set the properties of the operations included in the operation group in accordance with the properties set for the operation group. (See Kassow para [0093] “Assuming the user chooses to define the pick operation, the icon 23 is activated and the menu portion 31 shown in FIG. 10(a) will appear. By pressing the position icon 35, the position/orientation assumed by different portions of the robot can be specified. Thus, by pressing icon 32 (tool position), the position of the tool in space at the pick-up point can be specified and by pressing icon 33 (tool orientation), the orientation of the tool at this point can be specified. The angular orientation (.alpha., .beta., . . . ) of each of the robot joints can be specified if desired by pressing icon 34 (joints). In the example shown in FIG. 10(a), the joint icon 34 has been pressed resulting in the angular orientation adjustment means indicated by reference numerals 37, 38, 39, 40, 41 and 42 corresponding to each of the joints of the robot. Furthermore, the event triggering the operation of the tool can be specified by pressing the trigger icon 36 as described below in connection with FIG. 12.”).
Regarding claim 17, Kassow in combination with Shimakawa discloses the control device according to claim 14 and as addressed above in the rejection of claim 14, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen (Kassow, Fig 10(a) and 10(b)).
Regarding claim 18, Kassow in combination with Shimakawa discloses the control device according to claim 15 and as addressed above in the rejection of claim 15, Kassow further teaches wherein the processor is configured to: display the first edit screen on which the properties of the operation can be set, on the display (Kassow, Fig 10(a) and 10(b)), and create a program file including information on the operation sequence edited via the first edit screen and the properties set via the first edit screen (Kassow, Fig 10(a) and 10(b)). 
Regarding claim 19, Kassow in combination with Shimakawa discloses the control device according to claim 17 and as addressed above in the rejection of claim 17, Kassow in combination with Shimakawa teaches wherein the processor is configured to: display the first edit screen including the image on the display by referring to first information which is stored in a first storage (See Kassow para [0031] “The present invention furthermore relates to a method for programming a robot according to the invention, a database for storing information relating to programming and operation of a robot and to a joint for use in a robot according to the invention. It is, however, understood that the method, database and joint according to the invention may also find application either together or separately in connection with other robots.”) and in which the operation and the image representing the operation on the first edit screen are correlated with each other (See Kassow, Fig 10(a) and 10(b)),
	…
	Kassow does not teach convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other,
	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file.
	However, Shimakawa teaches convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other (See Shimakawa Fig. 14 item E4, para[0068] Every time each command of the groups of commands 381A and 371A of the PLC emulator 260 is executed on the basis of input data 144 of the shared memory 12A, the above-described instruction value for the servomotor is generated and is stored in the shared memory 12A as output data 145 and see Shimakawa para [0067] The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages and para [0146]). Figure 14 shows the area E4, which could be interpreted as the first edit screen displaying a range of operations, which is correlated to the operations being executed in 381 area E2 in figure 14.
	And display the second edit screen including the expression in the programming language representing the operation on the display based on the program file (See Shimakawa, Fig. 14 item E4, Fig .10 and Fig 11, para [0067], and para [0068] above). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second storage and a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
Regarding claim 20, Kassow in combination with Shimakawa discloses the control device according to claim 19 and as addressed above in the rejection of claim 19, Kassow in combination with Shimakawa teaches wherein the processor is configured to: display the first edit screen including the image on the display by referring to first information which is stored in a first storage (See Kassow para [0031] “The present invention furthermore relates to a method for programming a robot according to the invention, a database for storing information relating to programming and operation of a robot and to a joint for use in a robot according to the invention. It is, however, understood that the method, database and joint according to the invention may also find application either together or separately in connection with other robots.”) and in which the operation and the image representing the operation on the first edit screen are correlated with each other (See Kassow, Fig 10(a) and 10(b)),
	…
	Kassow does not teach convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other,
	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file.
	However, Shimakawa teaches convert the operation sequence edited via the first edit screen into the program file by referring to second information which is stored in a second storage and in which the operation and an expression in the programming language representing the operation on the second edit screen are correlated with each other (See Shimakawa Fig. 14 item E4, para[0068] Every time each command of the groups of commands 381A and 371A of the PLC emulator 260 is executed on the basis of input data 144 of the shared memory 12A, the above-described instruction value for the servomotor is generated and is stored in the shared memory 12A as output data 145 and see Shimakawa para [0067] The PLC emulator 260 is a program configured to estimate behaviors of the robot 300 and the stage 400, which corresponds to an emulation program including a plurality of commands included in the PLC program 371 and the robot program 381. The plurality of commands includes a command group 371A including a motion command and a motion operation instruction for controlling the behavior of the stage 400 included in the PLC program 371 and a command group 381A including a plurality of robot commands for controlling the behavior of the robot 300 included in the robot program 381. The command group 381A and the command group 371A may include other commands such as basic arithmetic operation commands. As will be described below, the PLC program 371 is a program written in a ladder language and the robot program 381 is a program written in an interpreter language. Therefore, the program execution unit 31 includes an emulator execution engine configured to execute programs of such different languages and para [0146]). Figure 14 shows the area E4, which could be interpreted as the first edit screen displaying a range of operations, which is correlated to the operations being executed in 381 area E2 in figure 14.
	and display the second edit screen including the expression in the programming language representing the operation on the display based on the program file (See Shimakawa, Fig. 14 item E4, Fig .10 and Fig 11, para [0067], and para [0068] above).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control device of Kassow to include a second storage and a second screen displaying a programming language in the case that the user wants to inspect how the robot is executing each operation specified.
Response to Arguments
	The applicant’s response to the rejection made was considered but is rendered to be moot in view of the prior art that is submitted in this office action. In response to the applicant’s argument that Kassow does not teach a second edit screen on which the operation sequence is expressed in a programming language, which is obtained by converting the operation sequence edited via the first edit screen is displayed and the operation sequence expressed in the programming language can be edited, on a display; and control the robot based on the operation sequence edited via at least one of the first edit screen and the second edit screen, wherein the operation sequence is displayed as the arrangement of operations selected via the first display. 
As addressed in the office action above, Kassow teaches a first edit screen (see Kassow fig. 10a) while Shimakawa teaches a second edit screen (see Shimakawa fig. 10 and item 381) showing an operation sequence being expressed in a programming language. 
Furthermore, the manner in which the amended claim limitation is written “And control the robot based on the operation sequence edited via at least one of the first edit screen and the second edit screen, wherein the operation sequence is displayed as the arrangement of operations selected via the first display” indicates that the operation sequence can be edited using the first or the second display. The first display is taught by Kassow as mentioned earlier (fig. 10a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linell US-9278449-B1 teaches providing instructions to a robot device to execute sequences of operations.
Matsuo et al. US 20080009973 A1 teaches including a graphics language capable of comprehensively controlling each operation of a robot system.
Read US 20060152533 A1 teaches a method of programming a robot for operation in a robot manufacturing facility.
Takaoka et al. US 6167328 A teaches a robot language processing apparatus that displays the robot program and a memory for storing the robot program.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shahzab Shah/
Patent Examiner Art Unit 3664
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664